DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeansonne et al. (hereinafter Jeansonne, US PCTUS20160/054901 of which US2021/0133140 is a true representation).

Regarding claim 1, Jeansonne discloses:
a computer-implemented method for providing trusted execution environments in
a peripheral component interconnect (PCI) device of a computer system (ph. [0007] – [0010] describe a safe mode that protects communications for PCI devices of a computer system from being exploited, thus results in a trusted execution environment), the method
comprising:
receiving commands to create and manage a trusted execution environment for a software process running in the computer system at the PCI device of the computer system (at least ph. [0010] discloses that the device can be set by the user into the safe mode, this then is a command for the system to establish the safe mode);
processing the commands at the PCI device to create and manage the trusted execution environment in memory of the PCI device (as ph. [0010] indicates that the user can select a safe mode to begin, then the processing of that selection/command is performed and this requires the memory used by the computer system to occur); and
using the trusted execution environment in the PCI device to execute operations for the software process (throughout the reference the PCI device is designed for communications for communication related services/processes related to the peripherals, and at least ph. [0010] confirms that these communications occur in a safe mode).

Claim 9 is a non-transitory computer readable storage medium version of claim 1 and is likewise rejected and that the system and methods disclosed in Jeansonne cannot function without such a medium with instructions to setup and operate the trusted execution environment (safe mode).

Claim 17 is a non-transitory computer readable storage medium version of claim 1 and is likewise rejected and that the system and methods disclosed in Jeansonne cannot function without such a memory processor to operate the features disclosed therein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 11 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jeansonne in view of Solomon et al. (hereinafter Solomon, US 6,968,409). 

Regarding claim 2, 11 and 18 the rejections of claims 1, 10 and 17 are incorporated and Jeansonne discloses:
wherein receiving command includes receiving a particular command to create the trusted execution environment for the software process (as mentioned ph. [0010] establishes that a user can select to activate the use of a safe mode).
Jeansonne does not disclose, however, Solomon discloses:
at a command queue in the PCI device that [stores] the commands at the PCI device for processing (col. 1 ln. 32 – 43 discloses a queue command buffer (i.e. a command queue) for the PCI device that stores commands for eventual processing when the commands turn in the queue comes up for processing)
It would have been obvious for a person of ordinary skill in the art at the time of the invention to modify the teachings of Jeansonne by the teachings of Solomon in order to have a common means of not losing commands that are given for execution by the computing system.

Claims 8 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jeansonne in view of Tsirkin et al. (hereinafter Tsirkin, US 2004/0039986). 

Regarding claims 8 and 16, the rejections of claims 1 are incorporated and Jeansonne does not expressly disclose, however, Tsirkin discloses:
the PCI device is a virtual PCI device that emulates a physical PCI device (see at least ph. [0049] that shows that the virtual PCI device that mimics real (i.e. physical) hardware).
Jeansonne by the teachings of Tsirkin in order to have a common means representing a device that is not present for testing purposes.
Allowable Subject Matter
Claims 3-7, 11-15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194